Case 1:19-cr-00395-PKC Document 41 Filed 02/18/20 Page 1 of 1

ono Duane Morris’ ana

SINGAPORE BALTIMORE
PHILADELPHIA FRM and AFFILIATE OFFICES WILMINGTON
CHICAGO ‘ MIAMI
WASHINGTON, DC BOCA RATON
oe attey ERIC R. BRESLIN PITTSBURGH
tt . DIRECT DIAL: +1 973 424 2063 NEWARK
SAN DIEGO PERSONAL FAX: +1 973 556 1552 4). LAS VEGAS
LOS ANGELES E-MAIL; ERBreslin@duanemorris,com Y| x CHERRY HILL
TAIWAN LAKE TAHOE
BOSTON wwu.duanemorris.cont (Wer MYANMAR

HOUSTON ‘ OMAN
AUSTIN 4 GCC REPRESENTATIVE OFFICE
HANGE OF DUANE MORRIS
HO CHE MINH CITY
ALLIANCES IN MEXICO

yer pt AND SRI LANKA
February 18, 2020 Gf be |

VIA ECF pr
Honorable P, Kevin Castel we

United States District Court

Southern District of New York Ap

United States Courthouse
500 Pearl Street
New York, NY 10007-1312

Re: United States v. Collins, No. 19-cr-00395(PKC)

Dear Judge Castel:

We are the attorneys for Vance Collins,

 

The final pretrial conference in this matter is scheduled for March 27" at 2:00 p.m.
Unfortunately, I have to travel to Atlanta that afternoon for a firm-related business function.

Lask the Court if the conference can be rescheduled for the morning of the 27".

 
 
 

I have conferred with the government and co-counsel and they have no objection to thi
request,

Respectfully submjtted,

Eric R. Breslin y
ERB:de
ce; All Counsel (via ECF)

DUANE MORRIS LEP d DELAIPARE LIMITED LIABILITY PARTNERSHIP GREGORY R, HAWORTH, RESIDENT PARTNER

ONE RIVERFRONT PLAZA, 1037 RAYMOND BLVD., SUITE 1800 PHONE: +1 973 424.2000 FAX: +1 973 424 2001

NEWARK, NIJ 47102-5429
DM 1\16891 748.1

 
